MainGate Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 February 16, 2011 VIA EDGAR TRANSMISSION Kimberly A. Browning, Esq. Senior Counsel U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 RE: ACCELERATION OF EFFECTIVENESS REQUEST MAINGATE TRUST (the “Trust”) Securities Act Registration No: 333-170422 MainGate MLP Fund (S000031058) Dear Ms. Browning: On behalf of the Trust, we hereby request acceleration of the registration statement that was filed on February 11, 2011 on FormN-1A under the Securities Act of 1933, as amended (the “1933 Act”), as Pre-Effective Amendment No. 3 (the “Amendment”), and the Investment Company Act of 1940, as amended (the “1940 Act”), as Amendment No.3, so the registration statement on Form N-1A would be declared effective on February 17, 2011.Pursuant to the Securities and Exchange Commission’s authority under Rule461(a) under the 1933 Act, we have attached a separate letter from Quasar Distributors, LLC, the Funds’ principal underwriter, requesting that effectiveness of the Amendment to the registration statement be accelerated to Thursday, February 17, 2011 or as soon as practicable thereafter. Very truly yours, /s/ Alia S. Mendez Alia S. Mendez, Esq. for U.S. Bancorp Fund Services, LLC Enclosure QUASAR DISTRIBUTORS, LLC February 16, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 Ladies and Gentlemen: MainGate MLP Fund REQUEST FOR ACCELERATION.As the principal underwriter of MainGate MLP Fund (the “Fund”), a series of MainGate Trust, and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of the Registration Statement that was filed on Form N-1A on behalf of the Fund on February 11, 2011, be accelerated to Thursday, February 17, 2011 or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC /s/ James Schoenike President MK-WI-LC4 615 East Michigan Street Milwaukee, WI53202
